699 N.E.2d 1133 (1998)
In the Matter of David J. PUTERBAUGH
No. 30S00-9803-DI-159.
Supreme Court of Indiana.
September 23, 1998.

ORDER OF SUSPENSION PENDING PROSECUTION
Comes now the duly-appointed hearing officer in this matter and, pursuant to Ind. Admission and Discipline Rule 23, Section 11.1., recommends that the respondent, David J. Puterbaugh, be suspended from the practice of law in this state pending final determination of this disciplinary proceeding or further order of this Court.
And this Court, being duly advised, now finds that the hearing officer's recommendation should be adopted and that the respondent should be suspended pendente lite. We find further that the respondent is currently suspended from the practice of law in this state based on our resolution of a prior disciplinary action, where the respondent was suspended for a period of sixty days. Matter of Puterbaugh, 694 N.E.2d 281 (Ind.1998). We find further that his automatic reinstatement in that case was stayed upon the Disciplinary Commission's Objections to Automatic Reinstatement and this Court's resultant Order Sustaining Objections to Automatic Reinstatement, issued August 6, 1998, and stating that hearing on those objections would be scheduled by separate order. Accordingly, we find further that this Order continuing his suspension obviates the need for a hearing on the Disciplinary Commission's Objections to Automatic Reinstatement, filed in Case No. 30S00-9610-DI-688, and that the Commission's objections should be dismissed as moot.
IT IS, THEREFORE, ORDERED that the respondent, David J. Puterbaugh, is hereby suspended from the practice of law in this state pending final resolution of this disciplinary proceeding or further order of this Court.
IT IS FURTHER ORDERED that the Disciplinary Commission's Objections to Automatic Reinstatement in case no. 30S00-9610-DI-688 are hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities identified in Admission and Discipline Rule 23(3)(d).
All Justices concur.